DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-12 are pending in the application.
Priority
	This application claims the benefit of priority to U.S. Provisional Applications No. 62/872,114 filed on July 9, 2019, No. 62/704,237 filed on April 29, 2020, and No. 63/023,523 filed on May 12, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2020 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Election/Restrictions
Applicants’ election without traverse of species of invention antitrypsin-associated emphysema as the disease/condition/disorder for treatment and compound 474 as the treating compound as embodiments for initial examination on the merits in the reply filed on 04/30/2021 is acknowledged.
In the interest of compact prosecution, the species election requirement is hereby withdrawn, and claims 1-12 are examined herein in their entirety.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2 and 8 recite the phrase “wherein the compound does not target the IRE1 kinase domain”.  
However, Applicants conclude (Example 3, p. 26 [0094], Fig. 3D), “these results indicate that the compounds do not inhibit IRE1 kinase activity, but instead they promote autophosphorylation”. A reasonable conclusion is that the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors had possession of the claimed invention as, according to Applicants (see [0001] - [0006]), said autophosphorylation occurs within the kinase domain, and therefore the compounds clearly “targeted” the IRE1 kinase domain by promoting its autophosphorylation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as 
Claims 1 and 2 recite (in part) the phrase “selectively activates the inositol-requiring enzyme 1 (IRE1) / X-box binding protein 1 (XBP1s) signaling pathway”
The term "selectively" in these claims is a relative term which renders the claims indefinite.  The term "selectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of selectivity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1, 2 and 8 recite (in part) the phrase “wherein the compound does not target the IRE1 kinase domain”.  It is unclear what the term “target” means in the context of the claims.  Does this term refer to “binding” to the kinase domain, so the compound can be said not to bind to the kinase domain?  Or does the term “target” mean that the compound has no effect, direct or indirect, on the kinase domain?  Nothing in the specification, including the Examples, seems to definitively rule out indirect “targeting” of the kinase domain by the treating compounds.  As kinase domain autophosphorylation is promoted by said compound(s), some sort of “targeting” appears to apply, if only by an indirect targeting mechanism.
Claim 2 recites (in part) the following:
“wherein the disease or condition is not associated with ER stress or activation of the unfolded protein response (UPR), the method comprising administering to a subject suffering therefrom a therapeutically effective amount of a compound or a pharmaceutically acceptable salt thereof that selectively activates the inositol-requiring enzyme 1 (IRE1) / X-box binding protein 1 (XBP1s) signaling pathway of the unfolded protein response (UPR)” (emphasis added). 
As the disease or condition is not “associated” with activation of the unfolded protein response (UPR), it is unclear how activating the (IRE1) / X-box binding protein 1 (XBP1s) signaling pathway of the UPR by administration of a compound can effect treatment of an “unassociated” condition.  
Claim 7 recites (in part) “wherein the compound does not substantially activate stress responsive signaling pathways other than IRE1/XBP1s”.  
The term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG (Seminars in Cancer Biology 2015 33:48-56; cited by Applicants) in view of PAULA (Molecules 2019 24:1-10; published 20 June 2019).  
Regarding claims 1-5, Jiang (Abstract and throughout) describes targeting the IRE1/XBP1 branch of the unfolded protein response in diseases, in particular (p. 54 col. 1 par. 4), pointing to the observation that quercetin activates the RNAase activity IRE1 by binding to the Q site in the RNase domain of the 
Regarding claim 7, as quercetin selectively targets the Q site on the IRE1 protein, the ordinary artisan at the time the application was effectively filed would have a reasonable expectation that the compound does not substantially activate stress responsive pathways other than IRE1/XBP1s.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG (Seminars in Cancer Biology 2015 33:48-56; cited by Applicants) in view of BUREAU (Journal of Neuroscience Research 2008 86:403-410) as evidenced by GIBRAT (Journal of Neurochemistry 2009 109:1469-1482)
Regarding claim 6, Jiang (Abstract and throughout) describes targeting the IRE1/XBP1 branch of the unfolded protein response in diseases, in particular (p. 54 col. 1 par. 4), pointing to the observation that quercetin activates the RNAase activity IRE1 by binding to the Q site in the RNase domain of the protein, where evidence indicates that quercetin stimulates IRE1 dimerization and induces XBP1 splicing.  Regarding treatment of neurodegenerative diseases, Jiang (p. 49 col 2 par. 2) teaches that overexpression of spliced XBP1 demonstrated cytoprotection against MPTP-induced cell death, where Gibrat (Abstract and throughout) teaches that a common model for Parkinson’s disease comprises administration of MPTP to laboratory model animals.  Further regarding treatment of Parkinson’s disease, Bureau (Abstract and throughout) teaches reduction of neuronal cell death inducted by neuroinflammation (a hallmark of Parkinson’s disease) by treating PC12 cells with quercetin (reading on claim 8).
Regarding claim 7, as quercetin selectively targets the Q site on the IRE1 protein, the ordinary artisan at the time the application was effectively filed would have a reasonable expectation that the compound does not substantially activate stress responsive pathways other than IRE1/XBP1s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625